OPINION & ORDER
Following entry of the most recent of myriad orders reaffirming his obligation of child support owed to his ex-wife, Appellant Richard Vondall appealed to this Court to lower his payments and reinstate his driver’s license. Tribal Trial Judge Richard Jackson had properly considered, and reconsidered, both of these requests and nonetheless found for the Appellee, Kara White Bear Vondall. Appellant raises no new facts or issues of law upon which he bases his current request.
The Petition for Review is denied. The trial Court gave careful consideration to the matter and we find no reasonable basis for review.
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The petition for review of appeal is denied.